DETAILED ACTION
This is a final Office action in response to amendments received 5/24/2021.  Claims 2, 10, 13 and 24 were amended.  Claim 25 was cancelled.  New claims 26-30 were added.  Claims 1, 8, 11-12 and 19-20 were previously cancelled in a preliminary amendment on 4/18/2018.  Claims 2-7, 9-10, 13-18 and 21-24 and 26-30 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments regarding the rejection of the claims under 103 have been considered but found unpersuasive.
Applicant argues on pages 10-15 and 20 of the Remarks that Dharawat fails to disclose the claim limitation “generating one of a visual or audio representation of the motion” because Dharawat only describes “a first mobile device 202 generating a coded image 408 that indicates its approval of a request for pairing” and “Applicant can find no disclosure in Dharawat that supports the Examiner’s interpretation of Dharawat for providing basis for conclusion that ‘Dharawat only is cited as teaching generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image’”, however the Examiner respectfully disagrees.  It is irrelevant why Dharawat generates the coded image.  Dharawat is only relied upon by the Examiner to teach establishing a secret shared key by visually or audibly providing visual or audio representations, not for teaching what the audio or visual representations actually represent or comprise.  This is because Dharawat does not based on the sensor data” because those limitation are already cited as being taught by the primary reference Carlson.  Carlson teaches generating movement information from the motion/sensor data (i.e. representation of the sensor data) which is generated from a bump session which both the IMD and programmer device are subjected to (paras. [0042], [0035], [0042], [0044], [0048]-[0049], [0076], Fig. 4).  Carlson further teaches establishing the encryption key (i.e. shared secret) by providing the server and one or more computing devices (i.e. second communications device) with the movement information (i.e. representation of the sensor data) (para. 0076).  Therefore, Dharawat does not need to actually disclose any sensor data because Carlson already teaches those limitations.  As previously pointed out, Dharawat is cited in combination with Carlson and Carlson is relied upon as already teaching part of the limitations which Applicant is arguing that Dharawat does not teach.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dharawat only is cited as teaching generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image) in order to establish a pairing code (i.e. a shared secret) (paras. [0004], [0036]-[0037], [0039]).  For example, in para. [0004] of Dharawat, the coded image is a bar code image that is a visual representation comprising sensor data to be sensed and detected “by way of an image also teaches generating visual and audio representations.
Applicant further argues on pages 15-16 of the Remarks that Dharawat is not combinable with Carlson because Carlson describes “server 70 may be configured to perform various tasks related to delivering patient therapy” while Dharawat “teaches a communication system 200 having a set of multiple mobile devices that can be visually paired and intercommunicate with one another” and adding the functionality of Dharawat would “render the prior art invention being modified unsatisfactory for its intended purpose” because “at no point does Carlson describe, or even consider, server 70 and/or computing devices 106 as being ‘paired’ with programmer 20 or establishing any ‘secure’ communications with programmer 20 as suggested in the Office Action”, however the Examiner respectfully disagrees.  Contrary to Applicant’s statement, Carlson is directed to intercommunications between programmer 20 and an implantable medical device (IMD) in order to generate an encryption key for encrypting and decrypting communications between programmer 20 and the IMD (paras. [0004]-[0006], 
Applicant further argues on pages 16-17 of the Remarks that Dharawat is not combinable with Carlson because “Applicant cannot find any disclosure in Carlson that describes, or even suggests, that server 70 comprises an image capture device, such as a camera, to capture any ‘visual’ information from programmer 20” and that the “configuration of the mobile devices of Dharawat, if combined with Carlson, would require server 70 to be co-located with programmer 20 to capture ‘any visual’ information from programmer 20 based on the teachings of Dharawat”, however the Examiner respectfully disagrees.  Applicant’s argument conveniently focuses on only one part of the Examiner’s mapping (the server) and leaves out the remaining part (the one or more computing devices).  In addition, the Applicant appears to be confusing the devices in the claim.  Claim 2 recites the “computing device” as generating the visual or audio representation and the Examiner has mapped the programmer 20 device of Carlson as the computing device to which Dharwat is adding the functionality of generating the image data from a coded image.  Therefore, the issue is not whether adding the functionality of generating an image to a server would destroy Carlson but whether adding the functionality of generating an image to the programmer 20 device would destroy Carlson.  There is no evidence in Carlson that adding the functionality of generating an image would prevent the functionality of programmer 20 device as recited in Carlson.  Merely citing that Carlson does not teach or discuss the programmer 20 device as having a camera is irrelevant as it does not indicate whether adding that and/or computing devices 106 (i.e. the second communications device) with the representation of the motion, to which Dharawat is adding the functionality of providing the image (i.e. visual representation) captured from image sensor data.  A server and/or computing devices 106 does not require a camera in order to receive images.  Therefore, adding the functionality of Dharawat of providing the representation to the server and/or computing devices would not require the server to “co-located” with the programmer 20.  Further, there is nothing in Carlson to indicate that adding that functionality of receiving the coded images/representations by the server of Carlson would destroy the functionality of Carlson.  Finally, the server of Carlson would not need to be “co-located” with the programmer 20 to capture any visual information, because as explained above the server is not being cited as the computing device which generates the visual representation, but rather as the second communications device which is provided with the visual representation.  Any visual or audio information generated by the programmer device 20 could be remotely sent to the server as is commonly understood in the art.   
   Applicant argues on pages 17 of the Remarks that Dharawat is not combinable with Carlson because adding Dharawat to Carlson would render “server 70 unusable for its intended purpose to ‘distribute data amongst different computing devices’ and ‘facilitate remote patient monitoring and therapy control’”, however the Examiner respectfully disagrees.  As explained supra, the only functionality that Dharawat adds to the second communications device (i.e. which was mapped as the server and/or computing devices 106 in Carlson) is “providing the second communications device with 
Applicant argues on page 17 of the Remarks that the amendment specifying that the second communications device acquires the visual or audio representation by a camera or a microphone “would not necessarily destroy the general functionality of the server per se, but would require server 70 of Carlson to be co-located with programmer 20 in order for programmer 20 to ‘one of visually or audibly’ provide the movement information” thereby causing the “specified functionality of server 70 of Carlson” to be “altered and unable to perform such functions when combined with the disclosure of Dharawat”, however the Examiner respectfully disagrees.  As already pointed out supra, this argument ignores the other mapping of the Examiner.  The Examiner mapped the second communications device as the server and/or the computing devices 106.  Adding a camera or microphone to computing devices 106 does not destroy their functionality.  Moreover, simply changing the functioning of Carlson is not enough to render two references uncombinable.  The MPEP requires the proposed modification to “render the prior art invention being modified unsatisfactory for its intended purpose”.  Since Applicant themselves admit that this proposed amendment “would not necessarily destroy the general functionality of the server per se”, this argument appears moot as it 
Applicant further argues on page 17 of the Remarks that Lei fails to teach the limitation “establishing the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret” because Lei fails to teach that “the audiovisual data of Lei provided by host system 104 to bar code scanner 102 used by bar code scanner 102 to establish a ‘shared secret’ between the bar code scanner and another device of Lei”, however the Examiner respectfully disagrees.  Again, Applicant appears to be misunderstanding the Examiner’s mapping.  The Final Office Action states that the host device of Lei is mapped as the first communications device (not the computing device) and the electronic device of Lei is mapped as the second communications device.  Lei is not relied upon for disclosing an audio or visual representation of the motion which both the computing device and the first communications device are subjected to.  Therefore, Lei does not need to disclose establishing a shared secret with another device of Lei.  It is sufficient that Lei teaches establishing a shared secret between the host device and the electronic device (paras. [0008]-[0010], [0019]-[0020]).  Consequently, Lei teaches the limitations for which it is cited.
Applicant further argues on pages 19-20 of the Remarks that claims 5 and 16 are separately patentable because Applicant could find no disclosure in Dharawat that describes coded image 444 displayed by third mobile device 206 as comprising any   This limitation is already taught by the primary reference Carlson.  Carlson teaches providing other external computing devices 106 and a server device (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and the first communications device are subjected to) (paras. [0024], [0035], [0042], [0051]-[0052]).  Therefore, Carlson already teaches generating a motion which both the computing device and first communications device are subjected to.  As previously explained supra, Dharawat is only adding the functionality of generating visual and audio representations.  
Applicant argues on pages 22-23 of the Remarks that new claims 24, 27 and 29 are not taught by the cited prior art, however the Examiner respectfully disagrees.  As explained supra, Carlson teaches generating movement information (i.e. representations of motion) representing motion data of sensor data from a bump session between the IMD and programmer device (i.e. from a motion which both the computing device and first communications device are subjected to) (paras. [0024], 
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.
In addition, Applicant’s remaining arguments filed 5/24/2021, with respect to the rejection of claims 2-7, 9-10, 13-18 and 21-24 and 26-30 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “wherein the establishing of the shared secret comprises the computing device either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device" require new grounds of rejection necessitated by amendments.


Objections
Claim 24 is objected to for the following informalities: the claim limitations “the second communication device” and “the third communication device” are misspelled.  The Examiner recommends amending them to disclose “the second communications device” and the “third communications device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-7, 9-10, 13-18, 21-24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2015/0117645), in view of Dharawat (US 2014/0274173) and Lei (US 2014/0370807).
Regarding claim 2, Carlson discloses the limitations substantially as follows:
A method performed by a computing device of establishing a secret (paras. [0042], [0044], [0047]-[0048], [0076], Fig. 4: programmer 20 (i.e. computing device) generates encryption key), the method comprising:
acquiring sensor data representing motion which both the computing device and the first communications device are subjected to (paras. [0022], [0037]-[0038], [0042], [0048], [0068], [0070], Fig. 4:  acquiring motion data from sensors from which a shared encryption key (i.e. shared secret) can be generated, the sensor data representing motions from bump session between an IMD 16 (i.e. first communication device) and programmer 20 (i.e. computing device)); 
	generating one of a representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); and 
providing the second communications device with the representation of the motion which both the computing device and the first communications device are subjected to (paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices));
wherein the establishing of the shared secret comprises the computing device providing the representation of the motion for acquiring by the second communications device (paras. [0076]: establishing the encryption key comprises the programmer device providing the movement information to the server and one or more computing device).
Carlson does not explicitly disclose the remaining limitations of claim 2 as follows:
establishing a secret shared between a first communications device and a second communications device, the method comprising:
generating one of a visual or audio representation of the sensor data,  
establishing the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret, wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device.
However, in the same field of endeavor Dharawat discloses the remaining limitations of claim 2 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0036], [0039], [0046]: generating a pairing code between a second mobile device (i.e. first communications device) and third mobile device (i.e. second communications device))
generating one of a visual or audio representation of the sensor data (paras. [0004], [0037], [0039]: generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image),
establishing a secret shared between a first communications device and a second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data (paras. [0036]-[0040], [0046]: performing visual pairing by establishing a pairing code (i.e. secret that is shared) between the second mobile device and the third mobile device by having the second mobile device visually display/provide the third mobile device (i.e. the second communications device) with the image (i.e. visual representation is provided) captured from image sensor data which the third mobile devices uses to establish a pairing relationship with the second mobile device with the pairing code).
Dharawat is combinable with Carlson because both are from the same field of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dharawat’s method of generating and providing a visual representation of the sensor data to the second communications device with the system of Carlson in order to increase the security of the system by enabling secret transmission of the sensor data to other devices encoded in a different format that would not be immediately recognizable by unauthorized parties.
	Neither Carlson or Dharawat discloses the remaining limitations of claim 2 as follows:
providing the second communications device with the representation of the sensor data from which the second communication device can derive the shared secret,
wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device.
However, in the same field of endeavor, Lei discloses the remaining limitations of claim 2 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0006], [0010]: establishing a link key shared between a host device (i.e. a first communications device) and an electronic device (i.e. a second electronic device)
establishing the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key);
wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) comprises by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor (i.e. sensor data) is obtained through a camera or audio recorder (i.e. microphone) of the electronic device from which the electronic device can derive the link key).
Lei is combinable with Carlson and Dharawat because all three are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving the shared secret by the second communication device with the system of Carlson and Dharawat in order to enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other communication devices that detected the sensor data without having to risk revealing the shared secret by openly transmitting the shared secret between the devices.

	Regarding claims 3 and 14, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2 and the computing device of claim 13.
Carlson discloses the limitations of claims 3 and 14 as follows:
wherein the sensor data represents physical contact between the computing device and the first communications device (paras. [0037]-[0038], [0042]: motion/sensor data represents physically bumping the IMD 16 against the programmer 20).


Carlson discloses the limitations of claims 4 and 15 as follows:
wherein the sensor data represents a movement pattern the computing device has in common with the first communications device (paras. [0037]-[0038], [0042], [0044]: motion/sensor data represents movement information common to the IMD and programmer 20).

Regarding claims 5 and 16, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2 and the computing device of claim 13.
Carlson, Dharawat and Lei disclose the limitations of claims 5 and 16 as follows:
further comprising: one of visually or audibly providing a group of second communications devices  with the one of the visual and audio representation (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing the third and fourth mobile devices (i.e. the second communications device) with the image (i.e. one of the visual representation), wherein the visual pairing can involve multiple devices) motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) from which the group of second communication devices can derive the shared secret (Lei, paras. [0019], [0022], [0026]-[0028], [0032]-[0033]: multiple types of electronic devices (i.e. group of second communication devices) can be paired with the host system to derive the link key)
The same motivation to combine utilized in claims 2 and 13 is equally applicable in the instant claim.

Regarding claim 6, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2.
Carlson and Dharawat discloses the limitations of claim 6 as follows:
The method according to claim 5, 
wherein one of visually or audibly providing the group of second communication devices with the one of the visual and audio representation to (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing the third and fourth mobile devices (i.e. the group of second communication devices) with an image (i.e. visual representation)) of the motion which both the computing device and the first communications device are subjected (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) comprises one of visually or audibly providing, to at least two communication devices of the group of second communication devices, the one of the visual and audio representation (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing to the third and fourth mobile devices (i.e. two communication devices from the group of the second communications devices) an image (i.e. visual representation)) of the motion which both the computing device and the first communications device are subjected to via different means of communication available to the computing device (Carlson, paras. [0062], [0076]-[0078]: wherein one or more (i.e. two) of the server and/or computing devices in the group are provided with the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) via communication over an access point that involves a different form of connection such as telephone dial-up, digital subscriber line (DSL), wired or cable modem connections).
The same motivation to combine utilized in claim 2 is equally applicable in the instant claim.


Carlson and Lei disclose the limitations of claims 7 and 18 as follows:
further comprising:
deriving the shared secret from one of the sensor data or one of the visual or audio representation of motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0037]-[0038], [0042], [0076]: deriving the shared set of values from the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)); and 
establishing secure communications with at least one of the first communications device and the second communications device using the derived shared secret (Lei, paras. [0010], [0028], [0029], [0037]: establishing secure communication with the electronic device (i.e. second communications device) using the link key).
The same motivation to combine utilized in claims 2 and 18 is equally applicable in the instant claim.

Regarding claims 9 and 21, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2 and the computing device of claim 13.

wherein the one of visually or audibly providing of the second communications device with the one of the visual or audio representation (Dharawat, paras. [0036]-[0040], [0046]: performing visual pairing by having the second mobile device visually provides the third mobile device (i.e. the second communications device) with the image (i.e. visual representation)) motion which both the computing device and the communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) from which the second communication device can derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key)) comprises one of: 
visually providing, to the second communications device, the a visual representation (Dharawat, paras. [0036]-[0040], [0046]: providing the third mobile device (i.e. the second communications device) with the image (i.e. visual representation) captured from image sensor data representing the coded image) of motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) or audibly providing the an audio representation (Dharawat, paras. [0036]-[0040], [0046]: providing the third mobile device (i.e. the second communications device) with the image (i.e. visual representation) captured from image sensor data representing the coded image) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)).
The same motivation to combine Dharawat’s method of providing the visual representation of the sensor data with the system of Carlson and Lei as disclosed in claim 2 is equally applicable in the instant claim.

	Regarding claim 10, Carlson discloses the limitations substantially as follows:
A computer program product comprising a non-transitory computer readable medium storing computer-executable instructions executable by a processor of a computing device configured to establish a secret (paras. [0042], [0044], [0047]-[0048], [0076], Fig. 4: programmer 20 generates encryption key), the computer executable instructions when executed by the processor causes the processor to perform operations comprising: 
acquiring sensor data representing motion which both the computing device and the first communications device are subjected to (paras. [0037]-[0038], [0042], [0048], [0068], [0070], Fig. 4:  acquiring motion data from sensors from which a shared encryption key (i.e. shared secret) can be generated, the sensor data representing motions from bump session between an IMD 16 (i.e. first communication device) and programmer 20 (i.e. computing device)); 
	generating one of a representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); and 
providing the second communications device with the representation of the motion which both the computing device and the first communications device are subjected to (paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices));
wherein the establishing of the shared secret comprises the computing device providing the representation of the motion for acquiring by the second communications device (paras. [0076]: establishing the encryption key comprises the programmer device providing the movement information to the server and one or more computing device).
Carlson does not explicitly disclose the remaining limitations of claim 10 as follows:
establishing a secret shared between a first communications device and a second communications device, the method comprising:
generating one of a visual or audio representation of the sensor data,  
establishing the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret, wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device.
However, in the same field of endeavor Dharawat discloses the remaining limitations of claim 10 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0036], [0039], [0046]: generating a pairing code between a second mobile device (i.e. first communications device) and third mobile device (i.e. second communications device))
generating one of a visual or audio representation of the sensor data (paras. [0004], [0037], [0039]: generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image),
establishing the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data (paras. [0036]-[0040], [0046]: performing visual pairing by establishing a pairing code (i.e. secret that is hared) between the second mobile device and the third mobile device by having the second mobile device visually display/provide the third mobile device (i.e. the second communications device) with the image (i.e. visual representation is provided) captured from image sensor data which the third mobile devices uses to establish a pairing relationship with the second mobile device with the pairing code).
Dharawat is combinable with Carlson because both are from the same field of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dharawat’s method of generating and providing a visual representation of the sensor data to the second communications device with the system of Carlson in order to increase the security of the system by enabling secret transmission of the sensor data to other devices encoded in a different format that would not be immediately recognizable by unauthorized parties.
	Neither Carlson or Dharawat discloses the remaining limitations of claim 10 as follows:
providing the second communications device with the representation of the sensor data from which the second communication device can derive the shared secret,
wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device.

establishing a secret shared between a first communications device and a second communications device (paras. [0006], [0010]: establishing a link key shared between a host device (i.e. a first communications device) and an electronic device (i.e. a second electronic device)
establishing the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key),
wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) comprises by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor (i.e. sensor data) is obtained through a camera or audio recorder (i.e. microphone) of the electronic device from which the electronic device can derive the link key).
Lei is combinable with Carlson and Dharawat because all three are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving the shared secret by the second communication device with the system of Carlson and Dharawat in order to enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other communication devices that detected the sensor data without having to risk revealing the shared secret by openly transmitting the shared secret between the devices.

	Regarding claim 13, Carlson discloses the limitations substantially as follows:
A computing device configured to establish a secretIn re: Guoqiang ZHANG, which computing device comprises a processor and a memory, said memory containing instructions executable by said processor, and a motion sensor, whereby said computing device is operative to (paras. [0042], [0044], [0047]-[0048], [0076], Fig. 4: programmer 20 generates encryption key):
acquire sensor data representing motion which both the computing device and the first communications device are subjected to (paras. [0037]-[0038], [0042], [0048], [0068], [0070], Fig. 4:  acquiring motion data from sensors from which a shared encryption key (i.e. shared secret) can be generated, the sensor data representing motions from bump session between an IMD 16 (i.e. first communication device) and programmer 20 (i.e. computing device)); 
	generate one of a representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); and 
provide the second communications device with the representation of the motion which both the computing device and the first communications device are subjected to (paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices));
wherein the establishing of the shared secret comprises the computing device providing the representation of the motion for acquiring by the second communications device (paras. [0076]: establishing the encryption key comprises the programmer device providing the movement information to the server and one or more computing device).
Carlson does not explicitly disclose the remaining limitations of claim 13 as follows:
establish a secret shared between a first communications device and a second communications device, the method comprising:
generate one of a visual or audio representation of the sensor data,  
establish the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation from which the second communication device can derive the shared secret, wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device.
However, in the same field of endeavor Dharawat discloses the remaining limitations of claim 13 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0036], [0039], [0046]: generating a pairing code between a second mobile device (i.e. first communications device) and third mobile device (i.e. second communications device))
generate one of a visual or audio representation of the sensor data (paras. [0004], [0037], [0039]: generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image),
establish the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation (paras. [0036]-[0040], [0046]: performing visual pairing by establishing a pairing code (i.e. secret that is hared) between the second mobile device and the third mobile device by having the second mobile device visually display/provide the third mobile device (i.e. the second communications device) with the image (i.e. visual representation is provided) captured from image sensor data which the third mobile devices uses to establish a pairing relationship with the second mobile device with the pairing code).
Dharawat is combinable with Carlson because both are from the same field of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dharawat’s method of generating and providing a visual representation of the sensor data to the second communications device with the system of Carlson in order to increase the security of the system by enabling secret transmission of the sensor data to other devices encoded in a different format that would not be immediately recognizable by unauthorized parties.

providing the second communications device with the representation from which the second communication device can derive the shared secret,
wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device.
However, in the same field of endeavor, Lei discloses the remaining limitations of claim 13 as follows:
establish a secret shared between a first communications device and a second communications device (paras. [0006], [0010]: establishing a link key shared between a host device (i.e. a first communications device) and an electronic device (i.e. a second electronic device)
establish the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation from which the second communication device can derive the shared secret (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key),
wherein the establishing of the shared secret comprises either providing the visual representation of the motion coded for acquiring by a camera of the second communications device or providing the audio representation of the motion coded for pick-up by a microphone of the second communications device (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) comprises by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor (i.e. sensor data) is obtained through a camera or audio recorder (i.e. microphone) of the electronic device from which the electronic device can derive the link key).
Lei is combinable with Carlson and Dharawat because all three are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving the shared secret by the second communication device with the system of Carlson and Dharawat in order to enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other 

Regarding claim 17, Carlson, Dharawat and Lei disclose the limitations of the computing device of claim 13.
Carlson and Dharawat discloses the limitations of claim 17 as follows:
The computing device according to claim 16, wherein at least two communication devices of the group of second communication devices are one of visually or audibly provided with the one of the visual and audio representation (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing the third and fourth mobile devices (i.e. the second communications device) with the image (i.e. one of the visual representation), wherein the visual pairing can involve multiple devices) motion which both the computing device and the first communications device are subjected to via different means of communication available to the computing device (Carlson, paras. [0062], [0076]-[0078]: wherein one or more (i.e. two) of the server and/or computing devices in the group are provided with the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) via communication over an access point that involves a different form of connection such as telephone dial-up, digital subscriber line (DSL), wired or cable modem connections).


Regarding claim 22, Carlson, Dharawat and Lei disclose the limitations of the computing device of claim 13.
Carlson and Dharawat disclose the limitations of claim 22 as follows:
The computing device according to claim 21, further comprising one or more of a conference phone, a display, an optical transmitter, and a radio frequency transmitter, in order to one of visually or audibly provide, to the second communications device, one of said visual or audio representation of the sensor data to the second communication device (Dharawat, paras. [0004], [--36]-[0040]: providing a display in order to visually provide the image (i.e. visual representation) of the data captured from the sensor representing the coded image (i.e. of the sensor data) to the third mobile device (i.e. second communications device)) motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)).


Regarding claim 23, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2.
Carlson discloses the limitations of claim 23 as follows:
The method according to claim 2, wherein the second communications device is not subjected to the motion the computing device and the first communication device are subjected to (Carlson, (paras. [0024], [0035], [0037]-[0038], [0042], [0048], [0051]-[0052]: wherein the server (i.e. second communications device is not moved/bumped in the manner in which the programmer/IMD devices are).

Regarding claim 24, Carlson and Dharawat and Lei disclose the limitations of claim 2.
Carlson and Lei disclose the limitations of claim 24 as follows:
The method according to claim 2, further comprising: 
generating an audio representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating an audio recording (i.e. audio representation) of data obtained from an image sensor)of the motion which both the computing device and the first communications device are subject to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key);
generating a visual representation (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating a captured digital image (i.e. visual representation) of data obtained from an image sensor) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key);
establishing the secret shared between the first communications device and the second communications device by visually providing the second communications device with the visual representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with the captured digital image (i.e. visual representation))of the motion which both the computing device and the first communications device are subjected to(Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the second communication device can acquire by the camera to derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor (i.e. sensor data) is obtained through a camera (i.e. microphone) of the electronic device from which the electronic device can derive the link key); and
establishing another [[a]] secret shared between the first communications device and a third communications device by (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between the host device (i.e. first communications device) and another type of electronic device such as an electronic device with a speech recognition module (i.e. third communications device) by audibly providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio or)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to), from which the third communication device can pick-up by a microphone of the third communication device to derive the another shared secret (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation) which the electronic device can obtain using an audio recorder (i.e. microphone) in order to derive the link key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving share secrets with a third communications device with the system of Carlson and Dharawat in order to enable the system to establish secure communication between the first communications device and additional communications devices.

	Regarding claim 27, Carlson, Dharawat and Lei disclose the limitations of claim 10.
Carlson and Lei disclose the limitations of claim 27 as follows:
The computer program product according to claim 10, wherein the computer-executable instructions when executed by the processor cause the processor to perform further operations comprising: 
generating an audio representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating an audio recording (i.e. audio representation) of pairing data) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); 
generating a visual representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating a captured digital image (i.e. visual representation) of data obtained from an image sensor) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); 
establishing the secret shared between the first communications device and the second communications device by visually providing the second communications device with the visual representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with the captured digital image (i.e. visual representation)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the second communication device can acquire by the camera to derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor (i.e. sensor data) is obtained through a camera (i.e. microphone) of the electronic device from which the electronic device can derive the link key); and 
establishing another secret shared between the first communications device and a third communications device by audibly providing the third communications device with the audio representation (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing another link key shared (i.e. another shared secret) between the host device (i.e. first communications device) and another type of electronic device such as an electronic device with a speech recognition module (i.e. third communications device) by audibly providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the third communication device can pick-up by a microphone of the third communication device to derive the another shared secret (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation) which the electronic device can obtain using an audio recorder in order to derive the link key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving share secrets with a third communications device with the system of Carlson and Dharawat in order to enable the system to establish secure communication between the first communications device and additional communications devices.

Regarding claim 29, Carlson, Dharawat and Lei disclose the limitations of claims 13.
Carlson and Lei disclose the limitations of claim 29 as follows:
The computing device according to claim 13 further operative to: 
generating an audio representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating an audio recording (i.e. audio representation) of data obtained from an image sensor) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); 
generating a visual representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating a captured digital image (i.e. visual representation) of data obtained from an image sensor) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); 
establishing the secret shared between the first communications device and the second communications device by visually providing the second communications device with the visual representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with the captured digital image (i.e. visual representation)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the second communication device can acquire by the camera to derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor (i.e. sensor data) is obtained through a camera (i.e. microphone) of the electronic device from which the electronic device can derive the link key); and 
establishing another secret shared between the first communications device and a third communications device by audibly providing the third communications device with the audio representation (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing another link key shared (i.e. another shared secret) between the host device (i.e. first communications device) and another type of electronic device such as an electronic device with a speech recognition module (i.e. third communications device) by audibly providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the third communication device can pick-up by a microphone of the third communication device to derive the another shared secret (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation) which the electronic device can obtain using an audio recorder in order to derive the link key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving share secrets with a third communications device with the system of Carlson and Dharawat in order to enable the system to establish secure communication between the first communications device and additional communications devices.

Claims 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2015/0117645), in view of Dharawat (US 2014/0274173) and Lei (US 2014/0370807), as applied to claims 2, 10 and 13, further in view of Alameh (US 2010/0167646).
Regarding claim 26, Carlson, Dharawat and Lei disclose the limitations of claim 2.
Carlson and Lei disclose the limitations of claim 26 as follows:
The method according to claim 2, further comprising: 
generating an audio representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating an audio recording (i.e. audio representation) of the pairing data) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); 
establishing the secret shared between the first communications device and the second communications device by audibly providing the second communications device with the audio representation of the motion (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by audibly providing an electronic device (i.e. second communications device) with an audio recording (i.e. audio representation)) which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the second communication device can derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation) which the electronic device can obtain using an audio recorder in order to derive the link key); and 
establishing another secret shared between the first communications device and a third communications device by providing signaling to the third communications device from which the third communication device can derive the another shared secret (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing another link key shared (i.e. another shared secret) between the host device (i.e. first communications device) and another type of electronic device (i.e. third communications device)  by providing the another type of electronic device with the pairing information from which the another type of electronic device can derive another link key).
Neither Carlson, Dharawat or Lei disclose the remaining limitations of claim 26 as follows:
generating an infrared (IR) representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data; 
providing through IR signaling to the third communications device the IR representation of the motion which both the computing device and the first communications device are subjected to,
However, in the same field of endeavor Alameh discloses the remaining limitations of claim 26 as follows:
generating an infrared (IR) representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0020], [0030]: communicating accelerometer data via IR sensors (i.e. IR representation) representing the shaking/motion which the combined devices (i.e. both the computing device and the first communications device) were subjected to based on the sensed accelerometer data)); 
providing through IR signaling the IR representation of the motion which both the computing device and the first communications device are subjected to (paras. [0020], [0030]: providing through IR sensors (i.e. through IR signaling) the IR sensor accelerometer data (i.e. IR representation) of the shaking/motion which both the combined devices of each the phones (i.e. the computing device and the first communications device) were subjected to),
Alameh is combinable with Carlson, Dharawat and Lei because all four are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Alameh’s method of generating nd providing an IR representation of the motion with the system of Carlson, Dharawat and Lei in order to expand the flexibility of the system to function with other types of sensors and motion representations by enabling the devices of the system to “not [be] limited to cellular phones, but [instead be capable of being] used with most portable electronic devices that can have some form of wireless communication” (Alameh, para. [0020]).


Carlson and Lei disclose the limitations of claim 28 as follows:
The computer program product according to claim 10, wherein the computer-executable instructions when executed by the processor cause the processor to perform further operations comprising: 
generating an audio representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating an audio recording (i.e. audio representation) of the pairing data) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); 
establishing the secret shared between the first communications device and the second communications device by audibly providing the second communications device with the audio representation of the motion (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by audibly providing an electronic device (i.e. second communications device) with an audio recording (i.e. audio representation)) which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the second communication device can derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation) which the electronic device can obtain using an audio recorder in order to derive the link key); and 
establishing another secret shared between the first communications device and a third communications device by providing signaling to the third communications device from which the third communication device can derive the another shared secret (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing another link key shared (i.e. another shared secret) between the host device (i.e. first communications device) and another type of electronic device (i.e. third communications device)  by providing the another type of electronic device with the pairing information from which the another type of electronic device can derive another link key).

generating an infrared (IR) representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data; 
providing through IR signaling to the third communications device the IR representation of the motion which both the computing device and the first communications device are subjected to,
However, in the same field of endeavor Alameh discloses the remaining limitations of claim 28 as follows:
generating an infrared (IR) representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0020], [0030]: communicating accelerometer data via IR sensors (i.e. IR representation) representing the shaking/motion which the combined devices (i.e. both the computing device and the first communications device) were subjected to based on the sensed accelerometer data)); 
providing through IR signaling the IR representation of the motion which both the computing device and the first communications device are subjected to (paras. [0020], [0030]: providing through IR sensors (i.e. through IR signaling) the IR sensor accelerometer data (i.e. IR representation) of the shaking/motion which both the combined devices of each the phones (i.e. the computing device and the first communications device) were subjected to),
Alameh is combinable with Carlson, Dharawat and Lei because all four are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Alameh’s method of generating nd providing an IR representation of the motion with the system of Carlson, Dharawat and Lei in order to expand the flexibility of the system to function with other types of sensors and motion representations by enabling the devices of the system to “not [be] limited to cellular phones, but [instead be capable of being] used with most portable electronic devices that can have some form of wireless communication” (Alameh, para. [0020]).

Regarding claim 30, Carlson, Dharawat and Lei disclose the limitations of claim 13.
Carlson and Lei disclose the limitations of claim 30 as follows:
The computing device according to claim 13 further operative to: 
generating an audio representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: generating an audio recording (i.e. audio representation) of the pairing data) of the motion which both the computing device and the first communications device are subjected to based on the sensor data (Carlson, paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); 
establishing the secret shared between the first communications device and the second communications device by audibly providing the second communications device with the audio representation of the motion (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by audibly providing an electronic device (i.e. second communications device) with an audio recording (i.e. audio representation)) which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. providing the representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)), from which the second communication device can derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio representation) which the electronic device can obtain using an audio recorder in order to derive the link key); and 
establishing another secret shared between the first communications device and a third communications device by providing signaling to the third communications device from which the third communication device can derive the another shared secret (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing another link key shared (i.e. another shared secret) between the host device (i.e. first communications device) and another type of electronic device (i.e. third communications device)  by providing the another type of electronic device with the pairing information from which the another type of electronic device can derive another link key).
Neither Carlson, Dharawat or Lei disclose the remaining limitations of claim 30 as follows:
generating an infrared (IR) representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data; 
providing through IR signaling to the third communications device the IR representation of the motion which both the computing device and the first communications device are subjected to,
However, in the same field of endeavor Alameh discloses the remaining limitations of claim 30 as follows:
generating an infrared (IR) representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0020], [0030]: communicating accelerometer data via IR sensors (i.e. IR representation) representing the shaking/motion which the combined devices (i.e. both the computing device and the first communications device) were subjected to based on the sensed accelerometer data)); 
providing through IR signaling the IR representation of the motion which both the computing device and the first communications device are subjected to (paras. [0020], [0030]: providing through IR sensors (i.e. through IR signaling) the IR sensor accelerometer data (i.e. IR representation) of the shaking/motion which both the combined devices of each the phones (i.e. the computing device and the first communications device) were subjected to),
Alameh is combinable with Carlson, Dharawat and Lei because all four are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Alameh’s method of generating nd providing an IR representation of the motion with the system of Carlson, Dharawat and Lei in order to expand the flexibility of the system to function with other types of sensors and motion representations by enabling the devices of the system to “not [be] limited to cellular phones, but [instead be capable of being] used with most portable electronic devices that can have some form of wireless communication” (Alameh, para. [0020]).

Conclusion
For the above-stated reasons, claims 2-7, 9-10, 13-18 and 21-24 and 26-30 are rejected.
Prior art considered but not relied upon includes:
	1) Sinclair (US 2007/0188323) discloses a user using a device 102 in order to create an association between two other devices 104 enabling secure communication between the two devices 104 where the association is created by bumping the device 102 against each of the devices 104 and the bumps are used to create passwords and an encryption key used to enable secure communication between the devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438